PER CURIAM.
The employer appeals an order failing to rule on all pending issues which were ripe for adjudication. We reverse.
The employer contends that the deputy commissioner (deputy) erred as a matter of law in reserving juridiction to rule on whether the claimant’s complaints were a continuation of the original injury of July 27, 1984 or were the result of an accident or injury of September 7, 1985 or were unrelated complaints. This issue was ripe *960for adjudication and the deputy erred in failing to rule upon it. South Miami Hospital v. Faz, 406 So.2d 83 (Fla. 1st DCA 1981); Garitson v. Rifenburg, 380 So.2d 1311 (Fla. 1st DCA 1980).
This cause is reversed and remanded to the deputy to conduct further proceedings, if necessary, and to rule on this issue.
BOOTH, SHIVERS and THOMPSON, JJ., concur.